Citation Nr: 18100326
Decision Date: 04/09/18	Archive Date: 04/09/18

DOCKET NO. 14-32 630
DATE:	April 9, 2018
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
The claim of entitlement to clothing allowances for the year 2013, due to the use of bilateral knee braces and a back brace, is granted.
FINDING OF FACT
The collective evidence of record is, at least, in relative equipoise as to whether the Veterans bilateral knee braces and back brace tend to cause wear and tear to her clothing.
CONCLUSION OF LAW
Resolving all reasonable doubt in the Veterans favor, the criteria for clothing allowances due to use of bilateral knee braces and a back brace for calendar year 2013 are met.  38 U.S.C. §§ 1162, 5107; 38 C.F.R. §§ 3.102, 3.810.

REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran had honorable active duty service with the United States Army from September 1977 to September 1997.
This matter is before the Board of Veterans Appeals (Board) on appeal from a September 2013 decision from a Department of Veterans Affairs (VA) Regional Office (RO) that denied entitlement to clothing allowances for the Veterans bilateral knee braces and back brace.  The Veteran filed a Notice of Disagreement in October 2013.  A Statement of the Case was issued in June 2014.  The Veteran filed her Substantive Appeal in July 2014.
 
1. Entitlement to a clothing allowance for the year 2013, due to the use of bilateral knee braces and a back brace
The Veteran contends that she is entitled to clothing allowances for her bilateral knee braces and back brace.  
The law provides for payment of an annual clothing allowance for each veteran who, because of a service-connected disability, wears or uses a prosthetic or orthopedic appliance (including a wheelchair) which VA determines tends to wear out or tear the clothing of the veteran, or uses medication which a physician has prescribed for a skin condition which is due to a service-connected disability and VA determines causes irreparable damage to the veterans outer garments.  38 U.S.C. § 1162. 
The implementing regulation, 38 C.F.R. § 3.810, provides, in pertinent part, that an annual clothing allowance may be granted when the following criteria are met:
(1) A VA examination or a hospital or examination report from a facility specified in § 3.326(b) establishes that the veteran, because of a service-connected disability or disabilities due to loss or loss of use of a hand or foot compensable at a rate specified in § 3.350(a), (b), (c), (d), or (f), wears or uses one qualifying prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing; or 
(2) The Under Secretary for Health or a designee certifies that a veteran, because of a service-connected disability or disabilities, wears or uses one qualifying prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing, or that a veteran uses medication prescribed by a physician for one skin condition, which is due to a service-connected disability, that causes irreparable damage to the veterans outer garments.  38 C.F.R. § 3.810 (a)(1)(ii)(A).
Additionally, a veteran is entitled to more than one clothing allowance when multiple types of garments are affected for each prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) or medication used by the veteran if each appliance or medication satisfies the requirements of 38 C.F.R. § 3.810 (a)(1) and affects a distinct type of article of clothing or outer garment. 
The application for clothing allowance must be filed within one year of the anniversary date for which entitlement is initially established, otherwise, the application will be acceptable only to effect payment of the clothing allowance becoming due on any succeeding anniversary date for which entitlement is established, provided the application is filed within one year of such date.  38 C.F.R. § 3.810 (c)(1).
The Veteran is presently service-connected for a bilateral knee disability and a lumbar spine disability.  The Veteran received a clothing allowance for her orthopedic devices beginning August 2008 with reverification annually to maintain the allowances.  The Veteran was recertified for allowances in 2009, 2010, 2011, and 2012.  The September 2013 denial was based on the fact that the Veteran wore fabric-covered orthopedic devices.  As the devices were covered in fabric, the reviewer determined that they could not cause wear and tear to clothing. 
In January 2014, the Veteran requested new knee and back braces from the VA Medical Center, as her existing braces were worn out, and required repair with her repeated use.  At the time, the Veteran reported that her knee braces were stiff, full length braces with a patella stabilizer, and her back brace was a corset style.  She indicated using the braces at least three times per week.
In the Veterans July 2014 Substantive Appeal, she expressed her strong disagreement with the determination that fabric-covered braces could not cause damage to clothes.  She stated: I am a female [and] wear nylons, stockings, leotards, tights, dresses, pants, underwear, blouses, slips, etc.  All of which are made of different types of material.  The Velcro on these devices turn under at the ends and catch onto whatever I am wearing causing them to snag, rip and tear the material which cannot be repaired.  At times it has scratched my skin.  After a period of time threads come [loose] and the metal pieces stick out causing damage.  The Veteran also indicated that the reviewing party may not be familiar with all types of womens clothing, which would lead to the erroneous assumption that fabric-covered braces could not cause damage.
The Board notes that the controlling regulation pertaining to clothing allowance cited above does not require that a brace have exposed metal or even exposed plastic inserts; it is enough that it tends to cause wear and tear to clothing.  38 C.F.R. § 3.810(a)(1).  As the Veteran wears braces on her knees and back, and is personally aware of their effect on her clothing, she is competent to testify whether the brace results in wear and tear to her clothes.  The Board finds that her affirmative statements regarding wear and tear, as well as frequency of use, constitute persuasive evidence in favor of her claim.  See e.g. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses). 
The September 2013 decision, as well as RO guidance regarding prosthetics without exposed metal or plastic inserts, constitutes persuasive evidence against the claim.  While the decision was based upon the type of braces issued to the Veteran, there is no evidence of record that an inspection was performed that included an assessment of the Veterans clothing.  Furthermore, the Veteran reported in both January 2014 VA Medical Center records and her July 2014 Substantive Appeal that, as the braces deteriorated from use, metal would appear from under the fabric cover. 
In weighing the non-specific VAMC finding regarding the material from which the braces were manufactured against the Veterans specific, competent lay assertions of the damage caused to her clothing, the Board finds that the weight of the probative evidence of record is in favor of a finding that the Veteran is entitled to clothing allowances for her orthopedic devices.

Accordingly, resolving any and all reasonable doubt in the Veterans favor, the criteria for the award of a clothing allowance for the year 2013 have been met.  
38 C.F.R. §§ 3.102, 3.810(a)(1)(ii)(A).
 
 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	H. Fisher, Associate Counsel 

